DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/660,596, filed on Apr.
20, 2018.
Claims 1-20 are pending. Claim 20 is withdrawn. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "enhancing the appearance" in claims 1 and 19 is a relative term which renders the claim indefinite.  The term "enhancing the appearance" is not defined by For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials). See MPEP 2173.05(b)(IV) Subjective Terms. In the present case, “enhancing the appearance” is not defined by the specification, and one skilled in the art may consider a treated surface to be an enhanced appearance, while another may not. Further, the working examples indicate an enhanced appearance is obtained, although how the appearance is determined to be enhanced is not disclosed.  An enhanced appearance is not further defined by the specification. 
Claims 2-18 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian et al. (US 2010/0305260) in view of Cha et al. (US 2018/0142156) and Lim et at (US 2004/0000013).
	Regarding claim 1: Serobian is directed to a composition comprising:
A silicone fluid which preferably include an amino functional silicone fluid including mixtures of siloxanes of high viscosity siloxanes ([0085] Serobian) (equivalent to a high viscosity amino functional silicone fluid). 

	Serobian lists a wide variety of additives can be included ([0103] Serobian), although falls short of listing an aqueous based intumescent flame retardant. 
	Cha is directed to a composition for substrates of polymers and textiles that comprises an aqueous based intumescent flame retardant ([0002] Cha) that is topically sprayed onto the substrate ([0007] Cha) including interior automobile substrates ([0217] Cha). One skilled in the art would have been motivated to have included an aqueous based intumescent flame retardant in the composition of Serobian to reduce the flammability or delay combustion of another material ([0028] Cha). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an aqueous based intumescent flame retardant in the composition of Serobian.
	Serobian lists many fluoropolymers including cationic fluoropolymers, although doesn’t specifically disclose an aqueous concentrated cationic fluoropolymer system that cures at ambient temperatures. 
	Lim is directed to an aqueous based concentrated cationic fluoropolymer system that cures at ambient temperatures used to provide stain and water resistance to fabric (abstract, [0006] Lim). One skilled in the art would have been motivated to have selected the cationic fluoropolymer system of Lim as the cationic fluoropolymer of choice in Serobian since it is non-toxic composition used to impart stain and water 
	The composition of Serobian, upon application and curing on a vehicle interior surface ([0003] Serobian), is characterized by providing a protective coating and enhancing the appearance of the treated vehicle interior surface ([0096] Serobian) including rubber, vinyl, leather, plastics, wood, elastomer, tires, wheels, wheel covers, tarpaulins, vehicular covers, and combinations thereof ([0115] Serobian). 
	Regarding claim 2: Deionized water is used in the working examples (Table 1 Serobian).
	Regarding claim 3: Suitable organic solvents include isopropanol ([0104] Serobian).
	Regarding claim 6: A UV blocker/absorber is disclosed ([0112] Serobian). 
	Regarding claim 10: Both Serobian and Lim list isopropyl alcohol ([0005]-[0006] Lim) and ([0104] Serobian). 
	 Regarding claim 11: First, claim 11 recites amounts, although there is no basis for the amounts, i.e. based on the total weight of the composition. Further, Serobian discloses the components are added to water in which the amount of water “q.s”, meaning an amount which is enough (see q.s. in Table 1). Therefore, it is the Examiners position the amounts of components which are then diluted with water is a result-
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP 2144.05 (II)(A).
	Regarding claim 12: The organic solvent is preferably less than 0.01% of the composition (equivalent to substantially devoid of a volatile organic compound). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Serobian in view of Lim as applied to claim 1 above, and further in view of Ghodoussi (US 6,685,765). 
	Regarding claim 4: Serobian discloses a UV blocker/absorber is disclosed ([0112] Serobian), although a liquid hindered amine light stabilizer is not specifically mentioned. 
Ghodoussi is directed to a composition useful for vehicle surfaces including glass and vinyl which comprises a UV blocker/absorber of a liquid hindered amine stabilizer. One skilled in the art would have been motivated to have selected a HALS hindered amine stabilizer as the UV block/absorber of choice in Serobian since Serobian lists UV absobrers, and Ghodoussi teaches commercially available UV absorbers include HALS stabilizer used for the same purpose of UV protection for vehicle surfaces (col. 5 ll. 19-35 Ghodoussi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a HALS UV stabilizer as the UV blocker/absorber of choice in Serobian. 


Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian in view of Chan and Lim as applied to claim 6 above, and further in view of Ghodoussi (US 6,685,765). 
Regarding claim 5: A UV blocker/absorber is disclosed ([0112] Serobian), although any specific UV/blocker/absorber is not eluded. 
Ghodoussi is directed to a composition useful for vehicle surfaces including glass and vinyl which comprises a UV blocker/absorber of a liquid hindered amine stabilizer (HALS) including bis(1,2,2,6,6,-pentamethyl-4-piperdinyl) sebacate and (methyl)-8-(1,2,2,6,6-pentamethy-4-piperdinyl)-sebacate. One skilled in the art would have been motivated to have selected a HALS hindered amine stabilizer as the UV block/absorber of choice in Serobian since Serobian lists UV absorbers, and Ghodoussi teaches commercially available UV absorbers include HALS stabilizer used for the same purpose of UV protection for vehicle surfaces (col. 5 ll. 19-35 Ghodoussi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a HALS UV stabilizer including bis(1,2,2,6,6,-pentamethyl-4-piperdinyl) sebacate and (methyl)-8-(1,2,2,6,6-pentamethy-4-piperdinyl)-sebacate as the UV blocker/absorber of choice in Serobian. 
Regarding claim 7: Ghodoussi lists suitable UV blocker/absorber include CAS Registry Number 127519-17-9 (col. 5 ll. 19-35). Per the CAS datasheet, CAS Registry Number is known as C7-9 branched alkyl esters.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian in view of Lim as applied to claim 8 above, and further in view of Serobian ‘668 (US 2005/0250668). 
Regarding claims 8-9: Serobian lists a number of additives including antimicrobial agents ([0112] Serobian), although falls short of listing a microbiocide. 
Serobian ‘668 is directed to an organopolysiloxane composition for cleaning, preserving, and protecting a wide range of surfaces including automotive surfaces (abstract Serobian ‘668). Suitable additives include microbiocides ([0154] Serobian ‘668) including 5-chloro-2-methyl-4-isothiazolin-3-one as a suitable preservative ([0113] Serobian ‘668). One skilled in the art would have been motivated to have selected a microbiocide of 5-chloro-2-methyl-4-isothiazolin-3-one since Serobian lists antimicrobial agents and Serobian ‘668 teaches additives include microbiocides including 5-chloro-2-methyl-4-isothiazolin-3-one. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a 5-chloro-2-methyl-4-isothiazolin-3-one additive. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serobian in view of Cha, Lim, Ghodoussi (US 6,685,765) and Serobian ‘668 (US 2005/0250668). 
	Regarding claim 13: Serobian is directed to a composition comprising:

	In addition to the silicone fluid, a silicone glycol copolymer surfactant is disclosed ([0092] Serobian). 
	Serobian lists a wide variety of additives can be included ([0103] Serobian), although falls short of listing an aqueous based intumescent flame retardant. 
	Cha is directed to a composition for substrates of polymers and textiles that comprises an aqueous based intumescent flame retardant ([0002] Cha) that is topically sprayed onto the substrate ([0007] Cha) including interior automobile substrates ([0217] Cha). One skilled in the art would have been motivated to have included an aqueous based intumescent flame retardant in the composition of Serobian to reduce the flammability or delay combustion of another material ([0028] Cha). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an aqueous based intumescent flame retardant in the composition of Serobian.
	Serobian lists many fluoropolymers including cationic fluoropolymers, although doesn’t specifically describe them as an aqueous concentrated cationic fluoropolymer system that cures at ambient temperatures. 
	Lim is directed to an aqueous based concentrated cationic fluoropolymer system that cures at ambient temperatures used to provide stain and water resistance to fabric 
	The composition of Serobian, upon application and curing on a vehicle interior surface ([0003] Serobian), is characterized by providing a protective coating and enhancing the appearance of the treated vehicle interior surface ([0096] Serobian) including rubber, vinyl, leather, plastics, wood, elastomer, tires, wheels, wheel covers, tarpaulins, vehicular covers, and combinations thereof ([0115] Serobian). 
Deionized water is used in the working examples (Table 1 Serobian).
	Both Serobian and Lim list isopropyl alcohol ([0005]-[0006] Lim) and ([0104] Serobian).
A UV blocker/absorber is disclosed ([0112] Serobian), although a specific UV/blocker/absorber is not eluded. 
Ghodoussi is directed to a composition useful for vehicle surfaces including glass and vinyl which comprises a UV blocker/absorber of a liquid hindered amine stabilizer. One skilled in the art would have been motivated to have selected a HALS hindered amine stabilizer as the UV block/absorber of choice in Serobian since Serobian lists UV 
Serobian lists a number of additives including antimicrobial agents ([0112] Serobian), although falls short of listing a microbiocide. 
Serobian ‘668 is directed to an organopolysiloxane composition for cleaning, preserving, and protecting a wide range of surfaces including automotive surfaces (abstract Serobian ‘668). Suitable additives include microbiocides ([0154] Serobian ‘668). One skilled in the art would have been motivated to have selected a microbiocide additive since Serobian lists antimicrobial agents and Serobian ‘668 teaches additives include microbiocides. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a microbiocide additive. 
The composition of Serobian, upon application and curing on a vehicle interior surface ([0003] Serobian), is characterized by providing a protective coating and enhancing the appearance of the treated vehicle interior surface ([0096] Serobian) including rubber, vinyl, leather, plastics, wood, elastomer, tires, wheels, wheel covers, tarpaulins, vehicular covers, and combinations thereof ([0115] Serobian).
Regarding claim 14: Ghodoussi is directed to a composition useful for vehicle surfaces including glass and vinyl which comprises a UV blocker/absorber of a liquid hindered amine stabilizer (HALS) including bis(1,2,2,6,6,-pentamethyl-4-piperdinyl) sebacate and (methyl)-8-(1,2,2,6,6-pentamethy-4-piperdinyl)-sebacate. One skilled in the art would have been motivated to have selected a HALS hindered amine stabilizer as the UV block/absorber of choice in Serobian since Serobian lists UV absorbers, and Ghodoussi teaches commercially available UV absorbers include HALS stabilizer used for the same purpose of UV protection for vehicle surfaces (col. 5 ll. 19-35 Ghodoussi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a HALS UV stabilizer including bis(1,2,2,6,6,-pentamethyl-4-piperdinyl) sebacate and (methyl)-8-(1,2,2,6,6-pentamethy-4-piperdinyl)-sebacate as the UV blocker/absorber of choice in Serobian. 
Regarding claim 15: Ghodoussi lists suitable UV blocker/absorber include CAS Registry Number 127519-17-9 (col. 5 ll. 19-35). Per the CAS datasheet, CAS Registry Number is known as C7-9 branched alkyl esters.
Regarding claim 16: Serobian ‘668 lists 5-chloro-2-methyl-4-isothiazolin-3-one as a suitable preservative ([0113] Serobian ‘668).
Regarding claim 17: The organic solvent is preferably less than 0.01% of the composition (equivalent to substantially devoid of a volatile organic compound).
Regarding claim 18: First, claim 18 recites amounts, although there is no basis for the amounts, i.e. based on the total weight of the composition. Further, Serobian discloses the components are added to water in which the amount of water “q.s”, meaning an amount which is enough (see q.s. in Table 1). Therefore, it is the Examiners position the amounts of components which are then diluted with water is a result-effective variable (MPEP 2144.05). In other words, an amount of high viscosity amino functional silicone fluid, silicone glycol copolymer, aqueous based intumescent flame retardant, aqueous based concentrated cationic fluoropolymer system that cures at ambient temperatures, deionized water, and isopropyl alcohol is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP 2144.05 (II)(A).
Regarding claim 19: Ghodoussi lists suitable UV blocker/absorber include CAS Registry Number 127519-17-9 (col. 5 ll. 19-35). Per the CAS datasheet, CAS Registry Number is known as C7-9 alkyl esters.
Serobian ‘668 lists 5-chloro-2-methyl-4-isothiazolin-3-one as a suitable preservative ([0113] Serobian ‘668).
Ghodoussi discloses a liquid hindered amine stabilizer (HALS) including bis(1,2,2,6,6,-pentamethyl-4-piperdinyl) sebacate and (methyl)-8-(1,2,2,6,6-pentamethy-4-piperdinyl)-sebacate.

	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768